Case 2:19-cv-00996-MWF-KES Document 12 Filed 03/19/19 Page 1 of 1 Page ID #:34
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 19-996 MWF (KESx)                                       Date: March 19, 2019
 Title       Alejandra Vargo v. ULRS, Inc.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
 February 11, 2019. (Docket No. 1). On February 27, 2019, Plaintiff filed a Proof
 of Service of the Summons and Complaint on Defendant ULRS, Inc. (Docket No.
 11). Defendant ULRS, Inc.’s response to the Complaint was due March 13, 2019.

       The Court orders Plaintiff to show cause why this action should not be
 dismissed for lack of prosecution. In response to this Order to Show Cause, the
 Court will accept the following no later than April 1, 2019:

          BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
           by all Defendants who have been served.
              OR
          BY PLAINTIFF: DEFAULT APPLICATION for any Defendant who
           has not timely responded to the Complaint.

       No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.
                                                                          Initials of Preparer: RS/sjm



 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
